Title: 19th.
From: Adams, John Quincy
To: 


       Finished the first book of Horace’s Odes.
       I went in the afternoon, and pass’d the Evening, at Mr. Johnny White’s. Besides his father’s family, there were, in the course of the Evening Sukey Sargeant, Sally Bernard, Debby Perkins, and Ben Blodget. Mrs. White’s Sister Sally also, who is not handsome, but agreeable. I am more pleased with Debby, than I have been, and think, she might be made something very Clever: poor Benny, is somewhat unfortunate, for in the short stay, he has made in the town, he has afforded subject of mirth for the young Ladies, but they are not always the best judges of real merit. Mr. White has something curious in his Character. He very frequently complains, of being rude before Ladies, and sometimes proves it immediately: Miss Sukey, I am going to be very unpolite, and I believe this is the first time, you have found me so: I want to see, that Sweet heart of your’s. The Lady answered with great Propriety; but it would certainly have exposed many girls to have made, either an unmeaning or an insincere one.
      